Per Curiam. William A. Graham, by his attorney, has filed a motion for rule on the clerk. The motion admits that the record was not timely filed and that it was no fault of the appellant.  However, the motion does not state good cause for granting the motion as discussed in our per curiam issued February 5,1979, 265 Ark. 964. If the attorney for Graham will concede that it was his fault that the record was not filed, or if other good cause is shown, then the motion will be granted. The present motion for rule on the clerk is denied.